 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HODGE,                                            No. 2:20-cv-00504-KJM-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    GLASS et. al.,
15                       Defendant.
16

17

18                  On March 5, 2020, defendants Geoff Glass and Karen Glass (collectively

19   “defendants”), proceeding pro se, removed this unlawful detainer action from Sacramento County

20   Superior Court. ECF No. 1. Defendants also filed motions to proceed in forma pauperis. ECF

21   Nos. 3, 4. As explained below, the court REMANDS the case to the Sacramento County Superior

22   Court and DENIES as moot defendants’ motions to proceed in forma pauperis.

23   I.     SUBJECT MATTER JURISDICTION

24          A.      Legal Standard

25                  When a case “of which the district courts of the United States have original

26   jurisdiction” is initially brought in state court, a defendant may remove it to federal court. 28

27   U.S.C. § 1441(a). There are two primary bases for federal subject matter jurisdiction: (1) federal

28
                                                        1
 1   question jurisdiction under 28 U.S.C. § 1331, and (2) diversity jurisdiction under 28 U.S.C.
 2   § 1332.
 3                   Under § 1331, district courts have federal question jurisdiction over “all civil
 4   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
 5   Under the longstanding well-pleaded complaint rule, a suit “arises under” federal law “only when
 6   the plaintiff’s statement of his own cause of action shows that it is based upon [federal law].”
 7   Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). Federal question jurisdiction
 8   cannot rest upon an actual or anticipated defense or counterclaim. Vaden v. Discover Bank, 556
 9   U.S. 49, 60 (2009).
10                   Under § 1332, district courts have diversity-of-citizenship jurisdiction where the
11   amount in controversy exceeds $75,000 and the parties are in complete diversity. 28 U.S.C.
12   § 1332. “Where it is not facially evident from the complaint that more than $75,000 is in
13   controversy, the removing party must prove, by a preponderance of the evidence, that the amount
14   in controversy meets the jurisdictional threshold.” Matheson v. Progressive Specialty Ins. Co.,
15   319 F.3d 1089, 1090 (9th Cir. 2003) (per curiam).
16                   A federal district court may remand a case sua sponte where a defendant has not
17   established federal jurisdiction. See 28 U.S.C. § 1447(c) (“If at any time before final judgment it
18   appears that the district court lacks subject matter jurisdiction, the case shall be remanded . . . .”);
19   Enrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988) (citing Wilson v. Republic
20   Iron & Steel Co., 257 U.S. 92, 97 (1921)).
21           B.      Discussion
22                   Defendants’ Notice of Removal asserts the court has federal question jurisdiction
23   under § 1331 because “Defendants’ Demurrer, . . . depend[s] on the determination of Defendant’s
24   [sic] rights and Plaintiff’s duties under federal law.” ECF No. 1 at 2. The complaint plaintiff filed
25   in state court asserts only a claim for unlawful detainer, which is a matter of state law. See ECF
26   No. 1 at 7.
27                   As explained above, defendants’ anticipated defense or counterclaim cannot serve
28   as the basis for federal question jurisdiction. Vaden, 556 U.S. at 60. Plaintiff is the master of the
                                                         2
 1   complaint and may, as here, “avoid federal jurisdiction by pleading solely state-law claims.”
 2   Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005). Because plaintiff’s complaint does
 3   not show that it is based upon federal law, the court does not have federal question jurisdiction
 4   over the action.
 5                  Neither does the court appear to have diversity jurisdiction. Plaintiff’s action is
 6   solely for past-due rent of $1,495.00, and damages of $49.83 per day for each day from January
 7   1, 2020 until the date of judgment. ECF No. 1 at 8–9. Because these damages are not likely to
 8   total more than $75,000, and defendants have provided no other evidence or allegations as to the
 9   amount in controversy, the court cannot exercise diversity jurisdiction over the action.
10   II.    REQUEST TO PROCEED IN FORMA PAUPERIS
11                  For the foregoing reasons, the court has determined sua sponte that it lacks subject
12   matter jurisdiction, and thus remands the case to the Sacramento County Superior Court. Cf.
13   Matheson, 319 F.3d at 1090 (“Where doubt regarding the right to removal exists, a case should be
14   remanded to state court.”). As a result, defendant’s motion for in forma pauperis status is moot.
15   III.   CONCLUSION
16                  For the foregoing reasons, this action is REMANDED to the Sacramento County
17   Superior Court, and defendants’ motions to proceed in forma pauperis are DENIED as moot.
18                  This order resolves ECF Nos. 3, 4.
19                  IT IS SO ORDERED.
20    DATED: March 13, 2020.
21

22

23

24

25

26

27

28
                                                       3
